Order affirmed, with costs. All concur, Moule, J. in the following memorandum: I not only feel constrained to vote to affirm because of our decision in Pasmear Inc, v. General Acc. Fire & Life Assur. Corp., (44 A D 2d 647) but also because here, unlike in Pasmewr, plaintiff alleges that his claim was being processed and would be paid and, thus, raises a question of fact as to estoppel. (Appeal from part of order of Monroe Special Term in breach of contract action.) Present — Moule, J. P., Cardamone, Simons, Mahoney and Del Vecchio, JJ.